Case 9:12-cv-80762-DMM Document 696 Entered on FLSD Docket 05/06/2021 Page 1 of 5



                                    UNITZD STATES DISTRICT COURT
                                    SOU THERN D ISTM CT O F FLOR IDA

                                    CaseNo.9:12-cv-80762-M idd1ebrooks
   GH AH AN ,LLC,                                                FILED Bv M ê'
                                                                             p' D.c.
               Plaintiftl
                                                                         MAt 2b'2021
   -
       VS-                                                                ANGELA E.NOBLE
                                                                         CLERK U S DISX CI
                                                                         s.D.oF/LA.-w.Ra.
  PALM STEAK HOU SE,LLC f/k/a
  PM M STEAK HO U SE GEN TLEM EN S
  CLUB,LLC,
               Defendants.
                                               /

   G              ,LLC,
               Third-party Plaintiff,
  -
       V S-'

  SUZANNE FARESE and DAVD
  GO LD STEW ,astnzstees ofPalm
  Beach Gentlem en'sClub Trust;PALM
  BEACH GENTLEX NT'S CLUB TRU ST;
  ET M .,and BARRY RO D ERM AN ,
               Third-party Defendant.
                                                /

                               TH IR D -PM W Y D EFEND A NT TR U STEE 'S
                                             W ITNE SS LIST
               SUZANNE FARESE,as alleged Trustee ofPBGC TrustlPro Se,(itM ovant''orthe
   tW llegedTnzstee'')aThird-partyDefendant,inanabundanceofcautionherebyfilesthefollowing
  witnesslistandtheirbelievedlastknownaddressespursuanttothepretlialschedulingorder(DE-
   653)forthewitnessesthatDefendantwouldlikely andorintendstocallastrialwitnesses:



   1SuzanneFaresecontinuesto assertthatsheisnotand neverhasbeen aTnzsteeofthePBGC Trust.
                                                                                             W itness List
                                                                                      Page 1 of4
Case 9:12-cv-80762-DMM Document 696 Entered on FLSD Docket 05/06/2021 Page 2 of 5




         SteveRoumaya(So1eM emberofPlaintifg
         3440 SecorR d.,Toledo Ohio 43606
         Addressobtained 9om Ghahan'sW im essList

     Knowledgeal1ofthepre-saleandpost-salefacmalcircumstancesofPalm Steak House
     AICA DREAM GIRI,S PALM BEACH and DREAM GIRI,S OHIO regarding a11of
     Defendant'sfacmaldefenses.

     2. N ick H asan.
        PriorM em berofGhahan and Roum aya'sPartner
     K now ledge a11ofthe pre-sale and post-sale facm alcircum stances ofPalm Steak H ouse
     AK A DREAM G TRI,S PA LM BEA CH and D REA M GIRT,S OH 1O regarding al1of
     D efendant's factualdefenses.
     3. BlakeAnthony
        PriorEm ployeeofDream girls

     Knowledge al1ofthepre-saleandpost-salefactualcircumstancesofPalm Steak House
     A K A D REA M GIRI.S PA LM BEA CH and D REA M G IRI,S OH IO regarding a11of
     Defendant'sfactualdefenses.

     4. H ousem om LastN am e Unknown
        SearchingforW hereabouts
     Knowledge ofpre-sale ofPalm Steak House AIQA DREAM GIRI-S PALM BEACH .

     5. M arcScott
        PriorOwnerofDream girls

     Knowledge a1lofthepre-saleand post-salefactualcircum stancesofPalm Steak House
     AK A D REA M GIRI,S PA LM B EA CH and D REA M GIRI,S OH 1O regarding a11of
     Defendant'sfacmaldefenses.

      6. Certised PublicAccountant
         ForN ightclub Purchaser.
         W illProvide al1info when discovered.
     K now ledge allofthe pre-sale and post-sale factualcircum stances ofthe sale
     negotiationsre Palm Steak House AK A D REAM GIRI,S PALM BEA CH and
     D REA M G TRI,S OH 1O regarding al1ofD efendant's facm aldefenses.
         Bm enderLastN am e Unknown
         SearchingforW hereabouts
     8. M anagerofDream girls
        LastNam e Unknow n
                                                                                      W im essList
                                                                                    Page 2 of4
Case 9:12-cv-80762-DMM Document 696 Entered on FLSD Docket 05/06/2021 Page 3 of 5



         Searching forW hereabouts
      9. Custodian ofBanldng & Accounting Records
         ForAccountsofDream girls
      1o.Thom asFarese
         126 N E 41 Avenue
         D elray Beach,Florida44483

      11.BaN Roderm an
         633 S.E.3rdA venue!Suite 411
         Ft.Lauderdale,Flonda 33301

      12.D avid Goldstein
         c/o Barzy G.Roderman & Associates,P.A.
         633 S.E.3rdAvenue, Suite4R
         FortLauderdale,Florida33301

      13.Allwitnessesthatarelisted by theThird-party D efendantRoderm an.

      14.Al1W itnessesthatarelisted by Third-partyPlaintiff.

      15.A ccountantor Tax PreparerforBarry Roderm an and A ssociates PA
         N am e and A ddressU nknow n Regarding the Expenditures and BillPam entofProceeds
         derived 9om the sale ofD ream girls.
         Plaintiffreservestherightto am end and/orsupplem entthewitnessesto thisdisclosure

    asdiscoveryprogresses.

                                 CER TITICA TE O F SER W C E
  IH EREBY CERTIFY thaton the4thday ofM ay,2021,the forgoing documentwasmailed to
   theClerk ofCourtand electronically servedto thosepersonslisted below .
   M y spouse,Thom asFarese,assisted in the preparation ofthis docum ent.

                                             Respe , 11y subm itte ,

                                             /s Su anneFarese
                                             SuzanneFarese Pro Se
                                             126 N .E.4thA venue
                                             D elray Beach,Florida 33483
                                             Stlznnneslla attnetand SFsllo attmetand
                                             Tfsllo attnet
                                             M obile 954-465-5466

                                                                                   W itnessList
                                                                               Page 3 of4
Case 9:12-cv-80762-DMM Document 696 Entered on FLSD Docket 05/06/2021 Page 4 of 5


  '


      SeN ice:
       BARRY G .RODERM AN & ASSOC.,P.A .         Gregory R.Elder,Esq.Law Offices                 i
                                                                                                 k
       633 SE 3rdAvenue, Suite4 R                2300 N W Cop orate Blvd.,Suite215               :
      FortLauderdale,FL33301ITe1:(954)761-8810   BocaRaton,Florida33341                          l
      Te11Primarymailabanwodermamcom             (305)546 1061 aelderlawa cmail.com
                                                         -                                       i
                                                                                                 j
      Bcllkobanw odermarucom                                                                     j
                                                                                                 l
      G                                                                                          i
       regory Elder,Atlom ey                     Clerk ofCourtUSD C/SDF                          i
      2300NW CorporateBoulevard,Suite215         701ClematisStreetRoom 202                       !
      BocaRaton,Florida33431                     W estPalm Beach,FL 33401                        !
                                                 (561)803-3400                                   !
                                                                                                J
                                                 TheHoustonFlrm BG A.Houston,Esquire            j
                                                 CotmselforBarry Roderm an                      F
                                                                                                i
                                                 1301EastBroward Boulevard,Sttite 100           t
                                                 FortLd,F1.333011954-900-2615                   l
                                                 bhoustona ë ehoustoplrm -com                   !
                                                 dschenaa thehoustonftqmcom                     I
                                                                                                @




                                                                                      W itnessList
                                                                                Page 4 of4
                                                                                                                    tRe.' AWVC=
t0. ..'
      Qr Case 9:12-cv-80762-DMM
                    F           & '
                                Document 696   Entered on FLSD
                                                            .v =
                                                                *
                                                                   Docket 05/06/2021 Page 5 of 5
                                                                vvEo
                                                                 r&'
                                                                 ' # rrr
                                                                       1 mn
                                                                         n Az
                                                                                         .
                                                                            #- R.A nM ::'F* O O ''.!t
                                                                                                              .L kco

                                                                                                    . . ..-')t.
                                                                                                                            '



                                                                               iviourai-L 004 jo'
                                                                                       U 9OST4t o .
                                                                                                    *-=
                                                                                                      .-
                                                                                                    iee
                                                                                                       '.
                                                                                                        '&u
                                                                                                       %yy
                                                                                                         e
                                                                                                           .
                                                                                                           '.i
                                                                                                             .,
                                                                                                         x.z$'         .,
                                                                                                                        .         .

                                                                                                             .0.
                                                                                                              w-..,
                                                                                                                  s
                                                                                                                  ../
                                                                                                                    .t,:.x
                                                                    .4 11+%Y 2 O 2 1.%'PN 3 'V
                                                                                   /AY
                                                                                     :          '
                                                                                                    tNo
                                                                                                 N ''
                                                                                                    Y
                                                                                                    Z ?F '.         ''.r'
                                                                                                                          .
                                                                                                                         Nw v
     sn-pz...
     .                                                                                 *,*4)'                   kv(
                                                                                                                t r. y . . .:-
                                                                                                                  7          '.'
     FARESE
     126NE4TH AVE.
                                                                                      q
                                                                                      '
                                                                                      1::3-         4z-
                                                                                                      voljr
                                                                                                          -
                                                                                                          jj-h'
                                                                                                          oj
                                                                                                           -                <-. rtU
                                                                                                                                  zu
                                                                                                                                   -.
                                                                                                                                    s
                                                                                                                                    j-j
                                                                                                                                      .
                                                                                      1 .
                                                                                       .e       .          -t
                                                                                                            .,8)
                                                                                                               -
                                                                                                               k
                                                                                                               t3b
                                                                                                                '
                                                                                                                '
                                                                                                                                  '  ,1
                                                                                                                                     -v
     DELRAX BEACH,FL 33483                                                             v
                                                                                       e
                                                                                       ruzk .N..
                                                                                         .
                                                                                        ./
                                                                                                             x
                                                                                                             ::fz x.<                . .r
                                                                                                                                        cj;,'
                                                                                                                                            ;
                                                                                                              <tyx
                                                                                       Xx.&.$4**'
                                                                                                <..- .-.M,Ny.z xxlcNvv..a.-..- .. .t
                                                                                                              -  '
                                                                                                                 .-               -
                                                                                                                                 -.   j
                                                                                                                                      gx..v.
                                                                                                                                    , '
                                                                                                                                      -

                                                                                          W VC/.Jl  ::(
                                                                                                     .   33 .     ..,gy :.j.,o....
                                                                                                                    h'-x t(i;i;;...


                                  j>/ <
                             oCpa lc
                              kz'>c   S D>     >                                                                     '
                                                                                                                     -.
                                                                                                                    &>-
                                                                                                                      =
                                                                                                                      .
                                                                                                                      -.
                                                                                                                       ,
                                                                                                                       'J
                             P/J/ âLcmsps N->'
                                             > v
                             è sv Gêm * =4 V -F J:/,?
